Affirmed and Opinion Filed October 14, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00233-CV

         IN THE INTEREST OF C.J.P., O.R.P., B.H.P., CHILDREN

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-19-01286-X

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                        Opinion by Justice Partida-Kipness
      Father and Mother appeal the trial court’s decree terminating their parental

rights to their children C.J.P., O.R.P., and B.H.P. At the time of termination in 2022,

C.J.P. was eleven years old, O.R.P. was six years old, and B.H.P. was four years old.

Father challenges the termination on jurisdictional grounds. Mother argues the

evidence was legally and factually insufficient to support the trial court’s finding

that termination was in the children’s best interest. We affirm.

                                 BACKGROUND

      On September 3, 2019, and September 4, 2019, the Department of Family and

Protective Services (the Department) received two referrals alleging physical abuse

of C.J.P. by Father. The second referral was triggered by a suicide outcry made by
C.J.P. at school. The school reported that C.J.P. “talked about going home to choke

himself to death” and indicated Father had choked him in the past. The school

notified the police department and Mother. A police officer interviewed C.J.P. and

Mother at the school. Mother told the officer Father had not choked or hurt the

children. She revealed the children may have witnessed Father choking her “a long

time ago.” She also reported that Father “talks about committing suicide all the time,

quite frequently.”

      On September 6, 2019, Department investigator Anette Ezeomodo

interviewed C.J.P. at school. C.J.P. told Ezeomodo that Father choked him until he

passed out but could not remember when it happened. C.J.P. reported falling off his

scooter the prior evening, and Ezeomodo observed he had a bruise on his left eye

and a scar on the back of his right hand. Ezeomodo also interviewed Mother and

Father at their residence. During those interviews, Mother again denied that Father

ever choked C.J.P. and reported Father “talks about suicide all the time.” Father

stated he does not abuse C.J.P. and denied being suicidal. Ezeomodo observed

O.R.P. and B.H.P in the home but did not interview them due to their young ages.

Over the following weeks and months, Department investigators met with Father,

Mother, the children, and third parties who knew the family. Father and Mother

agreed to cooperate with the Department’s services but were unwilling to participate

with Family based Safety Services (FBSS). On December 19, 2019, the Department



                                         –2–
filed its Petition for Order to Participate in Services. The trial court did not hear or

rule on the petition.

      On May 4, 2020, the Department received a new open investigation on the

case based on concerns of domestic violence in the home. The incident triggering

that investigation was an altercation between Mother and Mother’s sister, Austina

Mock. According to Mock and Father, Mother grabbed Mock by the hair and “ripped

out about half of [Mock’s] hair” and caused her scalp to bleed. Mother maintains

Mock was the aggressor and testified she grabbed Mock’s hair “to restrain her from

attacking.” Mother also testified she did not pull Mock’s hair intentionally. Rather,

the hair came out when Father tackled Mother into a wall. Police officers arrested

Mother at the home. She was charged and received a sentence of nine months

deferred adjudication probation, which she completed. The Department took

possession of the children following the assault and filed its original petition for

protection of the children, for conservatorship, and for termination of parental rights.

On May 5, 2020, the trial court signed an ex parte order for emergency care and

temporary custody appointing Dallas County Child Protective Services temporary

managing conservator of the children. In support of the appointment, the trial court

found a continuing danger to the physical health and/or safety of the children if

returned to the parents, and determined it was contrary to the children’s welfare to

remain at home and placement would be in the best interest of the children. The case

was set for trial on April 13, 2021 and had a May 10, 2021 dismissal date.

                                          –3–
        After an unsuccessful mediation, Mother filed a “Joint1 Motion to Extend

Deadline, Motion for Jury Trial Setting and First Motion for Continuance” on April

6, 2021. The basis for the requested extension was that the parties were unable to

reach a mediated settlement agreement and the children’s counselors believed the

parties could benefit from additional family counseling. Father also indicated he

would request a jury trial if the parties could not reach a settlement.

        The trial court granted the agreed motion by written order on April 7, 2021.

The order stated the trial court was granting the motion “for good cause shown,” set

the case for a jury trial on October 11, 2021, and set a new dismissal date of

November 8, 2021. Father filed a motion to extend the dismissal date on September

27, 2021. The trial court granted Father’s extension motion and set the new dismissal

date for December 1, 2021. Trial commenced November 29, 2021.

        The trial court conducted the termination proceeding on six dates between

November 29, 2021, and March 1, 2022. The trial court stated its ruling on the record

at a March 7, 2022 hearing and signed the decree of termination on March 15, 2022.

The trial court terminated Father and Mother’s parental rights under sections




    1
      The motion states it is filed “jointly by and through” the parties’ counsel, but is signed only by
Mother’s counsel. On appeal, Father describes the motion as one “purported to be a joint motion” by the
parties. Father did not object to the motion in the trial court. Any objection to the motion on appeal has,
therefore, been waived. Further, Mother’s counsel certified that the parties conferred on the motion and
“agreed upon” the items presented in the motion. No party objected to that certification below. Under this
record we construe the “joint motion to extend deadline” as an agreed motion.
                                                   –4–
161.001(b)(1)(D) and 161.001(b)(1)(E) of the family code. The trial court also found

termination was in the best interest of the children. This appeal followed.

                                      ANALYSIS

      Father and Mother appeal the termination order on different grounds. Father

contends the termination order was signed after the mandatory dismissal date and is

void. Mother challenges the legal and factual sufficiency of the evidence to support

the trial court’s best interest findings. We address Father’s jurisdictional challenge

first because if we conclude the termination order is void, Mother’s appeal of the

merits of the order will be mooted. See White v. Smith, 591 S.W.3d 198, 202–03

(Tex. App.—Tyler 2019, no pet.) (“If a ruling is void, the appellate court lacks

jurisdiction to review the ruling’s merits.”); Freedom Commc’ns, Inc. v. Coronado,

372 S.W.3d 621, 623–24 (Tex. 2012) (“[A]ppellate courts do not have jurisdiction

to address the merits of appeals from void orders or judgments; rather, they have

jurisdiction only to determine that the order or judgment underlying the appeal is

void and make appropriate orders based on that determination.”); Custom Corps.,

Inc. v. Sec. Storage, Inc., 207 S.W.3d 835, 837 (Tex. App.—Houston [14th Dist.]

2006, no pet.) (dismissing appeal as moot where related mandamus proceeding had

declared judgment upon which appeal was based as void).

 I.      Father’s appeal

      In one issue, Father contends the March 15, 2022 termination order is void

because the trial court signed it after the initial statutorily required dismissal date of

                                          –5–
May 10, 2021 had passed. See TEX. FAM. CODE § 263.401(a) (providing for

automatic dismissal of termination suit if trial has not commenced or an extension

has not been granted on the first Monday after the first anniversary of the temporary

order appointing the Department temporary managing conservator). More

specifically, Father maintains the trial court lost jurisdiction when it extended the

dismissal date on April 7, 2021, without making findings that extraordinary

circumstances necessitated the children remaining in the temporary managing

conservatorship of the Department and such an extension would be in the children’s

best interest. We review questions of subject matter jurisdiction and statutory

interpretation de novo. Sw. Elec. Power Co. v. Lynch, 595 S.W.3d 678, 682 (Tex.

2020); Hegar v. Am. Multi-Cinema, Inc., 605 S.W.3d 35, 40 (Tex. 2020). “When

interpreting statutes, we look to the plain meaning of the enacted text” and enforce

it “as written.” KMS Retail Rowlett, LP v. City of Rowlett, 593 S.W.3d 175, 183

(Tex. 2019). Similarly, we interpret court orders, including the supreme court’s

emergency orders, “according to the plain meaning of their terms.” Kim v. Ramos,

632 S.W.3d 258, 269 (Tex. App.—Houston [1st Dist.] 2021, no pet.); Green v. Villas

on Town Lake Owners Ass’n, Inc., No. 03-20-00375-CV, 2021 WL 4927414, at *9

(Tex. App.—Austin Oct. 22, 2021, pet. denied) (mem. op.). Under this record, we

conclude the trial court had jurisdiction over the case when it signed the termination

decree.



                                         –6–
      A.     Jurisdictional requirements of TEX. FAM. CODE § 263.401

      In cases where the Department requests termination of parental rights or

conservatorship of a child, the family code requires the court to begin trial no later

than “the first Monday after the first anniversary of the date the court rendered a

temporary order appointing the department as temporary managing conservator.”

TEX. FAM. CODE § 263.401(a). The trial court may extend the deadline once for 180

days upon finding that “extraordinary circumstances necessitate the child remaining

in the temporary managing conservatorship of the department and that continuing

the appointment of the department as temporary managing conservator is in the best

interest of the child.” Id. § 263.401(b). “If the court retains the suit on the court’s

docket, the court shall render an order in which the court:

      (1) schedules the new date on which the suit will be automatically
      dismissed if the trial on the merits has not commenced, which date must
      be not later than the 180th day after the time described by Subsection
      (a);

      (2) makes further temporary orders for the safety and welfare of the
      child as necessary to avoid further delay in resolving the suit; and

      (3) sets the trial on the merits on a date not later than the date specified
      under Subdivision (1).”

TEX. FAM. CODE § 263.401(b)(1–3). If the trial court grants an extension under

subsection (b) but fails to commence the trial on the merits before the new dismissal

date, “the court’s jurisdiction over the suit is terminated and the suit is automatically

dismissed without a court order.” Id. § 263.401(c); In re G.X.H., 627 S.W.3d 288,

292 (Tex. 2021).

                                          –7–
      Here, the trial court named the Department temporary managing conservator

of the children on May 5, 2020. Thus, the initial dismissal date was Monday, May

10, 2021. See TEX. FAM. CODE § 263.401(a) (dismissal date is “the first Monday

after the first anniversary of the date the court rendered a temporary order appointing

the department as temporary managing conservator.”). On April 7, 2021, the trial

court granted the parties’ “joint” motion to extend the dismissal deadline and ordered

a new dismissal date of November 8, 2021. Father maintains the extension was

ineffective because the trial court “did not make the required findings” set out in

section 263.401(b). According to Father, the trial court lost jurisdiction after May

10, 2021, because it failed to issue specific findings “that extraordinary

circumstances necessitate the child remaining in the temporary managing

conservatorship of the Department” and “that continuing the appointment of the

department as temporary managing conservator is in the best interest of the child.”

We disagree.

      The Texas Supreme Court held in In re GHX that such alleged defects are not

jurisdictional and must be preserved for appellate review:

      In sum, we conclude that, while a trial court’s failure to timely extend
      the automatic dismissal date before that date passes—through a docket-
      sheet notation or otherwise—is jurisdictional, claimed defects relating
      to the other requirements of 263.401(b) are not. Accordingly, with the
      exception of a trial court’s failure to extend the automatic dismissal date
      before it passes, complaints regarding the trial court’s compliance
      with the requirements in subsection (b) must be preserved for
      appellate review. Because the parents failed to preserve them in this
      case, we hold their complaints regarding the timing and form of the

                                         –8–
      order resetting the trial and dismissal dates are waived. See TEX. R. APP.
      P. 33.1.

In re G.X.H., 627 S.W.3d at 301 (emphasis added). This Court and several of our

sister courts have applied In re G.X.H. to hold that complaints regarding a trial

court’s failure to comply with the requirements of subsection (b), including a failure

to make best interest and extraordinary circumstances findings, must be preserved

for appellate review and are, therefore, not jurisdictional. E.g., In re P.Z.F., 651

S.W.3d 147, 153 (Tex. App.—Dallas 2021, pet. denied) (noting In re G.H.X. holding

that “claimed defects relating to the other requirements of 263.401(b) are not

[jurisdictional]” and concluding “Father’s other complaints that the trial court failed

to make the findings described in subsection (b) were not raised in the trial court

and, thus, were not preserved for our review.”) (citing In re G.H.X.); M. P. v. Tex.

Dep’t of Fam. & Protective Servs., No. 03-22-00163-CV, 2022 WL 4281617, at *5

(Tex. App.—Austin Sept. 16, 2022, no pet. h.) (mem. op.) (applying In re G.X.H.

and concluding Mother did not preserve jurisdictional argument for review because

she did not raise her complaint about the lack of a best interest finding until after the

initial dismissal date had passed); In re P.R., No. 10-22-00062-CV, 2022 WL

3655402, at *3 (Tex. App.—Waco Aug. 24, 2022, no pet. h.) (mem. op.) (“any

complaint regarding the failure of the trial court to make an express finding of

extraordinary circumstances was not preserved for appellate review.”); In re J.F.,

No. 07-22-00058-CV, 2022 WL 3328274, at *3 (Tex. App.—Amarillo Aug. 11,

2022, no pet. h.) (mem. op.) (“While a trial court’s failure to timely extend the
                                     –9–
automatic dismissal date before that date passes is jurisdictional, claimed defects

relating to the other requirements of subsection 263.401(b) are not.”); In re R.J.R.,

No. 04-21-00246-CV, 2021 WL 5813827, at *3 (Tex. App.—San Antonio Dec. 8,

2021, pet. denied) (mem. op.) (appellant’s complaint the trial court failed to make

the section 263.401(b) findings was not preserved for review because she did not

raise the issue in the trial court).

       Here, Father’s complaint that the trial court failed to issue section 263.401

findings was not preserved for review. Father did not raise this issue when the trial

court issued the April 7, 2021 extension order or at any time after the initial dismissal

date passed. Indeed, Father continued to participate in the litigation after the first

extension order. He moved to take the deposition of C.J.P.’s therapist and to employ

a third-party therapist, filed a response to the guardian ad litem’s motion to modify

the temporary orders, and objected to a visiting judge presiding over hearings. Father

even filed a motion to extend the dismissal date on September 27, 2021. The trial

court granted Father’s extension motion and set the new dismissal date for December

1, 2021. Trial commenced November 29, 2021. Father did not assert objections to

the extension order at commencement of trial, during trial, or to the trial court’s

rendition of judgment. Father also failed to raise deficiencies in the extension order

in his post-judgment motion for new trial. Applying In re G.X.H. and In re P.Z.F.,

we conclude Father failed to preserve this issue for review. In re G.X.H., 627 S.W.3d

at 301 (“Accordingly, with the exception of a trial court’s failure to extend the

                                         –10–
automatic dismissal date before it passes, complaints regarding the trial court's

compliance with the requirements in subsection (b) must be preserved for appellate

review.”); In re P.Z.F., 651 S.W.3d at 153; M. P., 2022 WL 4281617, at *5; In re

P.R., 2022 WL 3655402, at *3; In re J.F., 2022 WL 3328274, at *3; In re R.J.R.,

2021 WL 5813827, at *3. We overrule Father’s first issue. TEX. R. APP. P. 33.1.

      Father contends the best interest and extraordinary findings are jurisdictional

and, thus, not waivable. He relies on this Court’s decision in In re J.S., No. 05-21-

00898-CV, 2022 WL 620709 (Tex. App.—Dallas Mar. 3, 2022, pet. granted) (mem.

op.) to support his argument. In J.S., the initial dismissal date for the termination suit

was February 8, 2021. Id. at *3. The case was first set for trial on that date, but trial

did not commence; instead, the “court conferred off the record with the parties’

attorneys and then announced on the record that the parents would receive a jury

trial and that the trial would take place on June 14.” Id. At the Department’s request,

and without objection from the parents, the court made verbal findings that it was in

the child’s best interest to extend the case and retain the Department as the child’s

temporary managing conservator. Id. The trial court did not issue a written order

setting a new dismissal date until March 30, 2021, nearly six weeks after the initial

dismissal date. The March 30 order included findings that “ ‘extraordinary

circumstances necessitate the child remaining in the temporary managing

conservatorship of the Department,’” and continuing the appointment is in the



                                          –11–
child’s best interest. Id. The court set the new dismissal date for August 7, 2021. Id.

Trial commenced on June 14, 2021. Id.

      On appeal, the panel noted the March 30 order was entered too late to extend

the jurisdictional period because it came after the initial dismissal date of February

8. In re J.S., 2022 WL 620709 at *3. Thus, the question on appeal was whether the

February 8 oral finding on the record satisfied section 263.401(b) and extended the

dismissal date. Id. The J.S. panel concluded the oral finding did not satisfy

263.401(b) because the trial court made only a best interest finding on February 8

and did not mention extraordinary circumstances. Id. (“A finding that it is in the

child's best interest for the case to be extended and for the Department to remain as

temporary managing conservator is not a finding of extraordinary circumstances as

required by subsection (b).”). Under that record, the case was automatically

dismissed after February 8 and the trial court's judgment was void. Id. Father

maintains the same logic applies here. We disagree, however, because In re J.S. is

distinguishable from the case at bar.

      For example, the panel in J.S. answered a different question than the one

presented here. There, the panel concluded that making one of the required findings

under section 263.401(a) did not constitute making the other required finding. In re

J.S., 2022 WL 620709 at *3. Here, the trial court made both required findings. The

trial court explicitly found good cause for the extension in its written order. The

finding of “good cause” encompassed a finding of extraordinary circumstances and,

                                        –12–
as such, met the requirements of 263.401(b). E.g., Foster v. Cunningham, 825

S.W.2d 806, 808 (Tex. App.—Fort Worth 1992, writ denied) (“good cause exception

is necessarily a narrow one requiring a showing of extraordinary circumstances.”);

see also In re G.A., No. 01-11-00565-CV, 2012 WL 1068630, at *7 (Tex. App.—

Houston [1st Dist.] Mar. 29, 2012, pet. denied) (mem. op.) (“a finding of

extraordinary circumstances under section 263.401(b) satisfies the “good cause”

requirement of Rule 18a.”). As for a best interest finding, the parties agreed in the

joint motion for extension that it was in the best interests of the children to extend

the dismissal date and the Department’s role of temporary managing conservator.

As such, by granting the joint extension motion, the trial court necessarily made a

best interest finding. See, e.g., In re Weekley Homes, L.P., 295 S.W.3d 309, 316

(Tex. 2009) (concluding trial court’s decision to order forensic examination implied

a finding that evidence was not reasonably available and required extraordinary steps

for retrieval and production);see also In re Lynd Co., 195 S.W.3d 682, 686 (Tex.

2006) (absent a trial court’s express finding that a party received late notice of the

judgment, a finding should be implied by the court's granting of a motion for new

trial). see also In re F.S., No. 09-22-00114-CV, 2022 WL 4371008, at *8 (Tex.

App.—Beaumont Sept. 22, 2022, no pet. h.) (mem. op.) (“since the parties did not

ask the trial court for written findings, the findings may be implied if the record

before the appellate court supports the ruling the trial court made.”). Unlike In re

J.S., the trial court made both subsection (b) findings here. Further, the extension

                                        –13–
order was signed, and those findings made before the initial dismissal date passed.

In J.S., in contrast, the extension order was not signed until after the dismissal

deadline had already passed. Id. Moreover, the panel in J.S. was not presented with

the question of appellate preservation. We conclude J.S. is inapplicable to our

analysis here.

        We instead find this case analogous to In re G.X.H. and In re P.Z.F. In those

cases, as here, the extension order (or its equivalent) was signed or made before the

initial dismissal date, and both the Texas Supreme Court and this Court concluded

the issuance of extraordinary circumstances and best interest findings were not

jurisdictional.2 Applying those holdings here, we conclude the Department’s suit

was not automatically dismissed on May 10, 2021, because the trial court extended

the automatic dismissal date by written order on April 7, 2021, and retained

jurisdiction over the case. Accordingly, even assuming Father preserved his

complaint about the form of the order for our review, we overrule Father’s sole issue.




    2
      To the extent In re J.S. can be construed as conflicting with In re P.Z.F. regarding preservation of
error or the non-jurisdictional nature of the best interest and extraordinary circumstances findings required
by the statute, we are bound by stare decisis to follow In re P.Z.F., the earlier case. Mitschke v. Borromeo,
645 S.W.3d 251, 256–58 (Tex. 2022) (“If one appellate panel decides a case, and another panel of the same
court differently resolves a materially indistinguishable question in contravention of a holding in the prior
decision, the second panel has violated the foundational rule of stare decisis.” Under those circumstances,
a third panel is “objectively bound to follow the earliest non-superseded line of cases . . . .”). Further, the
Texas Supreme Court denied the petition filed in In re P.Z.F., but granted the petition for review on
rehearing in In re J.S. The Texas Supreme Court will hear argument in In re J.S. in January 2023. The
granting of the petition signals that at least four justices are convinced the court of appeals erred in its
judgment. Texas Rules of Form: The Greenbook Appendix D (Texas Law Review Ass’n ed., 14th ed. 2018).
                                                    –14–
      B.     Jurisdiction after first extension

      Father’s appeal is limited to his argument that the April 7, 2021 order did not

extend the trial court’s jurisdiction, However, on October 6, 2021, the trial court

extended the dismissal date a second time. Section 263.401 only empowered the trial

to extend the automatic dismissal date for 180 days. TEX. FAM. CODE § 263.401(c).

Because the trial court extended the dismissal date a second time, we must determine

whether the trial court retained jurisdiction over this matter between November 8,

2021, the first extended dismissal date, and November 29, 2021, the date trial began.

See Nalle v. City of Austin, 85 Tex. 520, 550, 22 S.W. 960, 961 (1893) (“Every court

must, in the first instance, determine its own jurisdiction”); see also Ex Parte

Monroe, No. 07-14-00429-CV, 2015 WL 690826, at *1 (Tex. App.—Amarillo Feb.

18, 2015, no pet.) (“A court of appeals is required to determine its own jurisdiction

in each case.”) (citing Ex parte Lewis, 663 S.W.2d 153, 154 (Tex. App.–Amarillo

1983, orig. proceeding)).

      On September 27, 2021, Father filed a motion to extend the dismissal date

Father requested the extension to provide his expert witness additional time and

opportunity to evaluate the notes of the children’s therapists, interview Father,

observe a visit between Father and children, and formulate an opinion concerning

conservatorship of the children. Father cited “the current COVID Order” as authority

to extend the dismissal date and continue the trial setting. The trial court granted



                                       –15–
Father’s motion by written order on October 6, 2021, and set the new dismissal date

for December 1, 2021. Trial commenced November 29, 2021.

      When Father filed the extension motion on September 27, 2021, the trial court

had already granted the sole 180-day extension allowed by statute on April 7, 2021.

However, the supreme court has issued a series of emergency orders in response to

the COVID-19 pandemic that “permit[ ] trial courts to suspend the deadlines and

procedures in Section 263.401.” C.C. v. Texas Dep’t of Fam. & Protective Servs.,

No. 03-21-00587-CV, 2022 WL 1121428, at *2 (Tex. App.—Austin Apr. 15, 2022,

no pet.) (mem. op.); E. N. v. Tex. Dep’t of Fam. & Protective Servs., No. 03-21-

00014-CV, 2021 WL 2460625, at *5 (Tex. App.—Austin June 17, 2021, no pet.)

(mem. op.) (stating emergency orders “would theoretically have allowed the district

court to extend the case indefinitely by granting an extension under each successive

order.”). Two of those orders were in effect when the second extension was sought

and granted here. The Fortieth Emergency Order was in effect when Father filed his

extension motion, and the Forty-Third Emergency Order was in effect when the trial

court issued its second extension order on October 6, 2021. Fortieth Emergency

Order Regarding the COVID-19 State of Disaster, 629 S.W.3d 911 (Tex. 2021)

(effective August 1, 2021); Forty-Third Emergency Order Regarding the COVID-

19 State of Disaster, 629 S.W.3d 929 (Tex. 2021) (effective October 1, 2021). The

Forty-Third Emergency Order provides that in any proceeding under Subtitle E, Title



                                       –16–
5 of the family code, “the dismissal date may be extended, without a participant’s

consent, as follows:

      a. for any such proceeding that, on May 26, 2021, had a dismissal date
      that was previously modified under a prior Emergency Order
      Regarding the COVID-19 State of Disaster, the court may extend the
      dismissal date for a stated period ending no later than December 1,
      2021;

      b. for any such proceeding that, on May 26, 2021, had been previously
      retained on the court's docket pursuant only to Section 263.401(b) or
      (b-1), the court may extend the dismissal date for a stated period ending
      no later than February 1, 2022;

      c. for any such proceeding that, on May 26, 2021, had not been
      previously retained on the court's docket pursuant to Section 263.401(b)
      or (b-1), the court may extend the initial dismissal date as calculated
      under Section 263.401(a) for a stated period ending no later than April
      1, 2022; or

      d. for any such proceeding that is filed on or after May 26, 2021, the
      court may extend the initial dismissal date as calculated under Section
      263.401(a) only as provided by Section 263.401(b) or (b-1).

Forty-Third Emergency Order, 629 S.W.3d at 930; see also Fortieth Emergency

Order, 629 S.W.3d at 912 (same dates as found in paragraph 5 of Forty-Third

Emergency Order). Paragraph 5.b of the Forty-Third Emergency Order applied to

the underlying proceeding because the trial court’s first extension order was signed

April 7, 2021. Accordingly, on May 26, 2021, the underlying proceeding “had been

previously retained on the court’s docket pursuant only to Section 263.401(b) or (b-

1).” Forty-Third Emergency Order, 629 S.W.3d at 930. The Forty-Third Emergency

Order, therefore, permitted the trial court to extend the dismissal date a second time

“for a stated period ending no later than February 1, 2022.” Id.; E.g., C.C., 2022 WL

                                        –17–
1121428, at *4 (concluding trial court retained jurisdiction over the case at the time

of trial where three extensions of dismissal date were permitted by Covid emergency

orders in effect at the time of each extension).

      C.      Conclusion

      We conclude the trial court’s extension of the court’s jurisdiction pursuant to

Section 263.401(b) was made timely for the trial court to extend its jurisdiction over

the proceedings, and any complaint regarding the failure of the trial court to make

an express finding of extraordinary circumstances was not preserved for appellate

review. We overrule Father’s sole appellate issue.

II.        Mother’s Appeal

      In a single issue, Mother contends the evidence was legally and factually

insufficient to support the trial court’s determination that terminating her parental

rights was in the best interests of the children.

      A.      Standard of Review

      Because the fundamental liberty interest of a parent in the care, custody, and

control of her child is one of constitutional dimensions, involuntary parental

termination must be strictly scrutinized. In re C.V.L., 591 S.W.3d 734, 748 (Tex.

App.—Dallas 2019, pet. denied) (first citing Troxel v. Granville, 530 U.S. 57, 65–

66, (2000); In re K.M.L., 443 S.W.3d 101, 112 (Tex. 2014); and then citing Holick

v. Smith, 685 S.W.2d 18, 20 (Tex. 1985)). In parental termination cases, due process

requires the petitioner to justify termination by clear and convincing evidence. TEX.


                                         –18–
FAM. CODE § 161.001(b); see In re E.N.C., 384 S.W.3d 796, 802 (Tex. 2012) (citing

Santosky v. Kramer, 455 U.S. 745, 753–54, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982)).

“Clear and convincing evidence” is that “measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of

the allegations sought to be established.” In re N.G., 577 S.W.3d 230, 235 (Tex.

2019) (per curiam) (quoting TEX. FAM. CODE § 101.007); In re N.T., 474 S.W.3d

465, 475 (Tex. App.—Dallas 2015, no pet.).

      On appeal, we apply a standard of review that reflects the elevated burden at

trial. In re A.B., 437 S.W.3d 498, 502 (Tex. 2014); In re A.T., 406 S.W.3d 365, 370

(Tex. App.—Dallas 2013, pet. denied). “As a matter of logic, a finding that must be

based on clear and convincing evidence cannot be viewed on appeal the same as one

that may be sustained on a mere preponderance.” In re A.C., 560 S.W.3d 624, 630

(Tex. 2018) (quoting In re C.H., 89 S.W.3d 17, 25 (Tex. 2002)). Under both legal

and factual sufficiency standards, we (i) consider all the evidence, (ii) defer to the

factfinder's credibility determinations, and (iii) determine whether the factfinder

could reasonably form a firm belief or conviction that the grounds for termination

were proven. In re C.V.L., 591 S.W.3d at 748 (first citing In re N.T., 474 S.W.3d at

475; and then citing In re J.F.C., 96 S.W.3d 256, 265–66 (Tex. 2002)). “The

distinction between legal and factual sufficiency lies in the extent to which disputed

evidence contrary to a finding may be considered.” In re A.C., 560 S.W.3d at 630–

31.

                                        –19–
      In conducting a legal-sufficiency review of an order terminating parental

rights, the reviewing court cannot ignore undisputed evidence contrary to the finding

but must otherwise assume the factfinder resolved disputed facts in favor of the

finding. In re C.V.L., 591 S.W.3d at 748–49. We “consider all the evidence, not just

that which favors the verdict,” and we assume the fact-finder resolved disputed facts

in favor of its finding if a reasonable fact-finder could do so. In re N.T., 474 S.W.3d

at 475. We disregard all evidence that a reasonable fact-finder could have

disbelieved or found to have been incredible. Id.

      When reviewing the factual sufficiency of the evidence supporting a

termination finding, an appellate court asks whether, in light of the entire record, the

evidence is such that a fact-finder could reasonably form a firm conviction about the

truth of the State's allegations against the parent. In re N.T., 474 S.W.3d at 475; In

re J.D.B., 435 S.W.3d 452, 463 (Tex. App.—Dallas 2014, no pet.). The appellate

court must also consider whether the disputed evidence is such that a reasonable

fact-finder could not have reconciled the disputed evidence in favor of its finding.

In re N.T., 474 S.W.3d at 475. If the disputed evidence is so significant that a fact-

finder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient. In re C.V.L., 591 S.W.3d at 749. “And in making

this determination, the reviewing court must undertake ‘an exacting review of the

entire record with a healthy regard for the constitutional interests at stake.’ ” In re

A.B., 437 S.W.3d at 503 (quoting In re C.H., 89 S.W.3d at 26).

                                         –20–
        B.      Best interest of the children

        A judicial determination of the “best interest” of a child “is not dependent

upon, or equivalent to, a finding that the child has been harmed by abuse or neglect

or is in danger of such harm.” In re M.J.P., No. 05-16-01293-CV, 2017 WL 655955,

at *6 (Tex. App.—Dallas Feb. 17, 2017, no pet.) (mem. op.). Rather, “best interest”

is “a term of art encompassing a much broader, facts-and-circumstances based

evaluation that is accorded significant discretion.” Id. (quoting In re Lee, 411 S.W.3d

445, 460 (Tex. 2013) (orig. proceeding)); see also In re C.R., 263 S.W.3d 368, 375

(Tex. App.—Dallas 2008, no pet.) (“[P]arental rights may not be terminated merely

because a child might be better off living elsewhere.”).

        The supreme court has identified nine factors that may assist our review of a

best-interest finding:

        (1) the desires of the child; (2) the emotional and physical needs of the
        child now and in the future; (3) the emotional and physical danger to
        the child now and in the future; (4) the parental abilities of the person
        seeking custody; (5) the programs available to assist the person seeking
        custody in promoting the best interest of the child; (6) plans for the
        child by the person seeking custody; (7) the stability of the home or
        proposed placement; (8) the acts or omissions of the parent that may
        indicate the parent-child relationship is not a proper one; and (9) any
        excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).3 The Holley factors focus

on the best interest of the child, not the best interest of the parent, and are not


    3
      Section 263.307(b) lists several best-interest factors the trial court and the Department can consider
in determining whether a child’s parents are willing and able to provide the child with a safe environment.

                                                  –21–
exhaustive. Dupree v. Tex. Dep't of Protective & Regulatory Servs., 907 S.W.2d 81,

86 (Tex. App.—Dallas 1995, no writ); In re C.H., 89 S.W.3d at 27.

       A best interest finding need not be supported by evidence of every Holley

factor, particularly if there is undisputed evidence that the parental relationship

endangered the child’s safety. See In re C.H., 89 S.W.3d at 27. Undisputed evidence

of just one factor may be sufficient in a particular case to support a finding that

termination is in the child’s best interest. D.M. v. Tex. Dep’t of Fam. & Protective

Servs., No. 03-17-00137-CV, 2017 WL 2628949, at *4 (Tex. App.—Austin June 13,

2017, no pet.) (mem. op.). On the other hand, the presence of scant evidence relevant

to each factor will generally not support such a finding. In re C.H., 89 S.W.3d at 27.

Although courts may consider any other factor relevant to the child’s best interest,

there is “[a] strong presumption ... that a child’s best interests are served by

preserving the parent-child relationship, where possible.” In re D.D.M., 2019 WL

2939259, at *5 (quoting Burns v. Burns, 434 S.W.3d 223, 230 (Tex. App.—Houston

[1st Dist.] 2014, no pet.)); In re R.R., 209 S.W.3d at 116 (“there is a strong

presumption that the best interest of a child is served by keeping the child with a

parent”). However, although there is a strong presumption that maintaining the

parent–child relationship serves the child’s best interest, there is also a presumption

that promptly and permanently placing the child in a safe environment is in the



TEX. FAM. CODE § 263.307(b). Mother does not cite this provision or discuss these other factors in her
brief. We, therefore, analyze only the Holley factors here.
                                               –22–
child’s best interest. TEX. FAM. CODE §§ 153.131(b); 263.307(a); In re D.W., 445

S.W.3d 913, 925 (Tex. App.—Dallas 2014, pet. denied).

      C.     Application of Law to Facts

      Mother contends the evidence is legally and factually insufficient to support

the trial court’s best interest finding. Mother does not specifically cite any Holley

factor in her brief. Her arguments and the evidence she cites in support, however,

implicate factors two, four, five, six, and seven. She also argues generally that no

reasonable trier of fact could form a firm belief or conviction that termination of her

parental rights is in the best interest of the children, even considering all the evidence

in light most favorable to the Department. Because our analysis of the entire record

is guided by the Holley factors, we will apply each factor to the evidence here.

             1.     The desires of the child

      The first Holley factor, the child’s desires, is generally considered neutral

where, as here, the children did not testify due to their young ages. See In re A.C.,

394 S.W.3d 633, 643 (Tex. App.—Houston [1st Dist.] 2012, no pet.) (“The young

age of the child render[s] consideration of the child’s desires neutral.”). None of the

children testified here, and there is no evidence of their desires. We, therefore, view

this Holley factor neutrally. See In re G.A.L., No. 05-19-00844-CV, 2020 WL

582282, at *9 (Tex. App.—Dallas Feb. 6, 2020, no pet.) (mem. op.). However, the

children’s second foster mother, K.M., testified that B.H.P. did not enjoy in-person

visits with either parent and would beg K.M. not to take her to the visit. According

                                          –23–
to K.M., before a parental visit B.H.P. would scream “please don’t take me, please

keep me safe, I don’t want to go.” This evidence shows a desire of B.H.P. to avoid

contact with Mother and Father. As to B.H.P., we view this factor slightly in favor

of termination. See In re A.O., No. 05-21-00789-CV, 2022 WL 620631, at *9 (Tex.

App.—Dallas Mar. 3, 2022, no pet.) (mem. op.) (if there is no direct evidence of a

child's desires, a factfinder may infer the child’s desires from the other evidence

admitted at trial).

              2.      The emotional and physical needs of the children now
                      and in the future

       The second Holley factor addresses the current and future emotional and

physical needs of the children. Evidence of this factor generally demonstrates what

the child’s emotional and physical needs are, specifically any special needs, and

whether the parent seeking custody was willing and able to meet those needs. See In

re E.N.C., 384 S.W.3d 796, 808 (Tex. 2012). Here, the evidence established the

children suffered severe emotional trauma and physical abuse by their parents that

continued to have adverse effects on their mental health and would require the

children to continue therapy in the future.

       C.J.P.’s outcries included allegations Father choked him until he passed out

and punished him by forcing C.J.P. to run laps at the school track and perform

excessive exercises. At the time of trial, C.J.P. was in a residential treatment center

receiving intensive therapy and a specialized level of care. This was due to C.J.P.’s

violent outbursts and incidents where he acted out sexually. For example, in the first
                                       –24–
foster home placement, the family reported C.J.P. was “performing oral sex on a

foster sibling” so he was removed from that home. He was then placed in a

residential treatment center. Conservatorship Caseworker Travis Gump testified that

C.J.P. “has a fairly high level of need” because he is in a residential treatment center

receiving intensive therapy. C.J.P. has anger issues, violent acting out, and sexual

acting out. He also acts out violently against staff members at the treatment center.

At the time of trial, C.J.P. was making some progress in treatment, but would need

to continue in residential treatment for the foreseeable future. The girls, O.R.P. and

B.H.P., were also experiencing behavioral and emotional issues while in foster care

and were undergoing therapy and counseling. Both girls made outcries of sexual

abuse by Father and Mother. The evidence also shows B.H.P. has hydrocephalus.

      Mother insists she has “the ability to house and educate” the children. Other

than being willing to continue the children’s therapy, however, Mother does not

explain how and why she is in a position financially and emotionally to meet the

emotional and physical needs of the children. Under a legal-sufficiency review, we

must presume the trial court disbelieved Mother’ s testimony that she could meet her

children’s emotional and physical needs. See In re A.S., 261 S.W.3d at 87.

Accordingly, under a legal-sufficiency review, this factor weighs in favor of

termination.

      Under a factual-sufficiency review, we must consider all of the evidence. In

re N.T., 474 S.W.3d at 475. Mother insists she has the means and willingness to meet

                                         –25–
the children’s physical needs because she has a job making $800 a month and an

apartment set up with space for all of the children, furniture, food, and clothing.

Mother also plans to put the children in school and get them the therapy they need.

Mother’s best friend, Michelle McAtee, told the trial court she believes Mother’s

apartment and income are sufficient for the three children to live with Mother. There

is no evidence, however, of how Mother planned to meet C.J.P.’s high level of needs

during and after his discharge from residential treatment. Similarly, the evidence

shows B.H.P. has hydrocephalus. The record is silent as to what special needs she

has because of that medical condition. Prior to removal, Kristy Breukelman, a

Family Based Safety Services (FBSS) caseworker assigned to this case observed the

home was consistently “cluttered and dirty” and “smelled like urine,” and the

children appeared dirty. The record does not show whether Mother had corrected

those issues before trial.

      As to the children’s emotional needs, the record shows Mother failed in the

past to meet those needs. Mother expressed disbelief that C.J.P. was suicidal during

the investigation and at trial and dismissed O.R.P.’s outcries as fabrications made by

a child seeking attention. Caseworker Breukelman concluded Mother did not believe

C.J.P. was suicidal and observed Mother did not appear to be protective of C.J.P.

and did not believe the concerns about him. Mother was not receptive to receiving

services for herself or the children and did not cooperate with FBSS until order by

the court to cooperate. She did not think services were necessary because they had

                                        –26–
contact with CPS in the past and had completed counseling services then. The trial

court could reasonably conclude from Mother’s own testimony that she does not

believe the children were suffering emotional trauma requiring continued therapy.

      Caseworker Gump testified Mother failed to protect the children from sexual

and physical abuse “because she took no action to stop it or prevent it from occurring

again.” CASA Caseworker Larry Dolan agreed with Gump’s assessment. According

to Dolan, Mother admitted to him that domestic violence occurred in the home and

she failed to protect the children from it. Mother also admitted she did not protect

C.J.P. or intervene when Father picked C.J.P. up by the throat and choked him. The

record also shows Mother did not timely report an incident in which she witnessed

O.R.P. touching Father’s penis. The judge could infer from Mother’s past conduct

endangering the children’s welfare that similar conduct would recur if the children

were returned to her care. In re D.W., 445 S.W.3d 913, 928 (Tex. App.—Dallas

2014, pet. denied) (first citing In re J.D.B., 435 S.W.3d at 467–68; and then citing

In re M.R.J.M., 280 S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.) (op. on

reh’g)). Considering the entire record, we conclude the second Holley factor

supports termination here and is supported by factually sufficient evidence.

             3.    The emotional and physical danger to the children now
                   and in the future

      The third Holley factor addresses the emotional and physical danger of the

child now and in the future. Evidence of past misconduct or neglect can be used to

measure a parent’s future conduct. In re A.M., 385 S.W.3d 74, 82 (Tex. App.—Waco
                                        –27–
2012, pet. denied). We conclude evidence of Mother’s neglect, physical abuse, and

failure to intervene to stop Father’s abuse of the children supports the trial court’s

best interest finding. See, e.g., id., 385 S.W.3d at 82–83 (evidence of mother’s

history of neglecting and endangering children by exposing them to domestic

violence supported trial court’s finding that termination was in children’s best

interest).

       The record shows Mother had three children from a previous relationship who

were subject to Department referrals and ultimately removed from Mother’s

custody. The oldest child in that group, O.C., came to the Department’s attention in

2008 when O.C.’s father was accused of sexually abusing her. O.C.’s father

confessed to the sexual abuse, was indicted, and his parental rights were terminated.

Mother’s reaction to the sexual abuse allegations, even in the face of the father’s

confession, was disbelief. Mother maintained her parental rights to O.C. but did not

keep custody of her. The parents caring for O.C. became her possessory managing

conservators. In 2009, another child in that family group, Z.C., received head injuries

including subdural hematomas. It was alleged Mother and her boyfriend, Marcello

Romero, caused the injuries. Z.C. was removed and placed with the family caring

for O.C. Mother had a third child, N.R., with Romero. N.R. was removed and placed

in foster care shortly after he was born. In June 2009, N.R. was given back to Mother

on a monitored return. She was living with Father at that time. On August 25, 2009,



                                        –28–
there was a domestic violence incident between Mother and Father. N.R. was

removed and eventually placed with O.C. and Z.C.

      Caseworker Gump testified he sees “a pattern of behavior” by Mother that

began with the first family group (O.C., Z.C., and N.R.) and continued with C.J.P.,

O.R.P., and B.H.P. This pattern included domestic violence in the home, sexual

abuse of a child, and Mother’s refusal to accept the sexual abuse occurred. According

to Gump, he “saw a significant parallel between the first sibling group and the

second” concerning the impact of Mother completing services. Specifically, Gump

noted that Mother “completed services in the first case designed to address the risk

factors in the family” but was still involved in domestic violence with the Father and

her sister, Austina Mock, in this case. Gump explained that despite receiving

services in both cases, he saw Mother engage in the same or similar behaviors

following those services. Indeed, the current case arose when C.J.P. told a teacher

he wanted to choke himself until he died. Although C.J.P. was in a residential

treatment facility at the time of the final hearing, Mother was still not convinced

C.J.P. was serious about those statements. Mother expressed the same disbelief

during the investigation underlying this case.

      Domestic violence is a continuing theme in Mother’s life. In April 2020,

Caseworker Breukelman visited the home following an instance of domestic

violence between Mother and Father. The altercation occurred when Mother thought

Father was having sex with Mock. Mother became upset, got into a physical

                                        –29–
altercation with Father, and “tried to rip his penis off.” Then, on May 4, 2020,

Mother assaulted Mock in the home. That altercation resulted in Mother’s arrest,

charge, and conviction for assault causing bodily injury. The record also shows

Father was charged with aggravated assault against Mother before the children were

born and felony assault against Mother after C.J.P. and O.R.P. were born.

      The record also includes allegations of sexual abuse of the children, and

Mother’s failure to stop the abuse. Rona Amora is a licensed professional counselor

who was treating O.R.P. and N.H.P. at the time of trial. O.R.P. told Amora and the

girls’ second foster mother, K.M., that Mother and Father allowed her to watch them

have sex. When K.M. asked O.R.P. “did you sneak to watch it,” O.R.P. responded

“no, I had permission.” O.R.P. was five years old when she reported this. K.M. told

the court about an incident in April 2021 when O.R.P. saw a couple on TV and said

they “were about to have sex.” O.R.P. then explained “in great detail sexual acts”

and the descriptions were “very graphic and very, very detailed.” According to K.M.,

O.R.P. accurately described what happens during sexual intercourse, including that

a male penis begins “growing in size” and then moves in an out of the woman’s

vagina before withdrawing and ejaculating. K.M. concluded O.R.P. gained that

knowledge from watching Mother and Father have sex. Based on O.R.P.’s

statements, K.M. believes Mother was present and participating in the sexual act and

did not stop the children from watching.



                                       –30–
        O.R.P. also told K.M. and Amora that Mother regularly allowed teenage boys

to come to the house and engage in oral sex on O.R.P. Amora testified that O.R.P.

reported the teenage boys came to the house and Mother allowed the boys to take

off O.R.P.’s clothes and touch her inappropriately. O.R.P. told Amora that her

mother “let them do it” and “didn’t care.”

        Amora described Mother and Father as “sexual abusers.” She testified that

both girls reported that Father and Mother were the people having sex in front of

them and allowing them to watch. Amora concluded Mother sexually abused the

children by giving the children permission to watch her and Father have sex and by

allowing teenage boys to inappropriately touch and sexually abuse O.R.P.

        Amora further explained she concluded Mother was a sexual abuser who

abused the girls because the girls identified both Mother and Father as their abusers.

Amora believed O.R.P.’s outcry in part because O.R.P. had “language and

knowledge about sexual relations that children her age shouldn’t have.” Further,

O.R.P. and B.H.P. engaged in sexual behaviors after removal inappropriate for their

ages.

        Mother denied O.R.P.’s allegations regarding the teenage boys and allowing

the children to watch her have sex with Father. However, Mother admitted she

witnessed but did not report an incident in which she saw O.R.P. holding Father’s

penis. Gump testified Mother told him that she had walked into the kitchen of her

apartment and saw O.R.P. standing in the kitchen with Father’s penis in her hand in

                                        –31–
2018 or 2019. At trial, Mother described the incident differently. She testified she

walked into the bedroom and saw Father and O.R.P. on the bed, and O.R.P. was

“playing with his genitals.” Mother presented conflicting testimony concerning

whether she reported the incident. She admitted, however, that she did not report the

incident before the children were removed in 2020.

      In relation to the case with the first family group, the Department concluded

any child in Mother’s care “would be in grave danger.” Caseworker Gump agrees

with that assessment and believes that is still the case now. He further explained the

Department’s concerns about the children’s safety stem from Mother’s engagement

in this same behavior before. Mother completed services “designed to address this

behavior” but those services “didn’t have any affect.” Gump, Amora, and the

Guardian Ad Litem believe termination is in the children’s best interest.

      The trial court could have reasonably concluded that considering Mother’s

past relationships, her demonstrated inability to protect her children from the

emotional and physical dangers of domestic violence and sexual activity in the

home, and her minimization of her children’s allegations, the children had and would

continue to be subject to emotional and physical danger. We conclude the evidence

is legally and factually sufficient to support a finding that the third Holley factor

favors termination.




                                        –32–
             4.     The parental abilities of the person seeking custody

      In reviewing the parental abilities of a parent, a factfinder can consider the

parent’s past neglect or past inability to meet the physical and emotional needs of

their children. I.D.G., 579 S.W.3d at 854. A factfinder “may infer from a parent's

past inability to meet a child’s physical and emotional needs an inability or

unwillingness to meet a child’s needs in the future.” J.D., 436 S.W.3d at 118.

“Evidence of a recent improvement does not absolve a parent of a history of

irresponsible choices.” In re A.M., 385 S.W.3d at 83. Mother maintains she has

“exhibited the proper parenting skills that would serve the children’s best interests”

and believes “she is ready to properly take care of her children” because she has

completed and learned from the services provided by the Department. The

Department, in contrast, argues Mother’s inability to provide for the physical and

emotional needs of the children now and in the future “calls into question” Mother’s

parental abilities. We agree with the Department.

      As discussed in detail above, the record shows Mother’s inability to meet the

children’s physical and emotional needs. The evidence also shows Mother’s inability

to protect the children from abuse. We conclude the evidence is legally and factually

sufficient to support a finding that this factor weighs in favor of termination.

             5.     The programs available to assist the person seeking
                    custody in promoting the best interest of the child

      Mother testified she completed her court-ordered services and sought other

therapies and classes so she could address any possible issues going forward. This
                                         –33–
included attending parenting classes at the Genesis Program, which is geared to

helping parents navigate parenting with children who have been traumatized.

Mother, however, refused to participate in services until ordered by the trial court to

do so. Further, Caseworker Gump and the Department have concerns that

completing services are not a marker of success for Mother because she completed

services in the past and then reverted to old behaviors. Those behaviors included

ongoing domestic violence in Mother’s relationships and her disbelief of her

children’s outcries. Under these circumstances, we conclude the availability of

services does not favor reunification here.

             6.     Plans for the child by the person seeking custody

             7.     The stability of the home or proposed placement

      We consider the sixth Holley factor, the plans for the children, and seventh

Holley factor, the stability of the home or proposed placement, together. The

factfinder may compare the parent’s and the Department’s plans for the child and

consider “whether the plans and expectations of each party are realistic or weak and

ill-defined.” J.D., 436 S.W.3d at 119-20. A parent’s failure to show that he or she is

stable enough to parent children for any prolonged period entitles the factfinder “to

determine that this pattern would likely continue, and that permanency could only

be achieved through termination and adoption.” In re B.S.W., No. 14-04-00496-CV,

2004 WL 2964015, at *9 (Tex. App.—Houston [14th Dist.] Dec. 23, 2004, no pet.)

(mem. op.). A factfinder may also consider the consequences of its failure to

                                        –34–
terminate parental rights and that the best interest of the children may be served by

termination so that adoption may occur rather than the temporary foster-care

arrangement that would result if termination did not occur. In re B.H.R., 535 S.W.3d

114, 124 (Tex. App.—Texarkana 2017, no pet.).

      Mother told the trial court she has a plan for the children that includes taking

them to school, providing them food, shelter, and clothing, and getting the children

any therapy they may need. At the time of termination, Mother was employed

cleaning houses and providing meals for her friends and earned approximately

$800.00 per month. She also had an apartment set up for her and the children. The

Department’s permanency plan is termination of the parental rights and adoption of

the children. Gump, Amora, and the Guardian Ad Litem agreed the Department’s

plan for termination and adoption was in the children’s best interests. We agree.

      There was legally and factually sufficient evidence for the trial court to

determine that the Department’s plan to keep O.R.P. and C.H.P. in the care of their

current foster parents for adoption would provide them with a permanent stable

home they would not find with Mother. See, e.g., J.F.-G., 612 S.W.3d at 389.

“[P]ermanence is of paramount importance in considering a child’s present and

future needs.” Dupree v. Texas Dept. of Protective and Regulatory Servs., 907

S.W.2d 81, 87 (Tex. App.—Dallas 1995, no pet.). The Department’s plan provides

permanence to these children. O.R.P. and B.H.P. have been in the care of their

current foster parents since August 2021. Those parents want to adopt the girls and

                                        –35–
“are open to adopting” C.J.P. if the behaviors he is being treated for can be brought

under control. We conclude that the evidence was legally and factually sufficient for

the trial court to form a firm conviction or belief that the Department's permanency

plan was in the children's best interest. See In re A.O., 2022 WL 620631, at *11; see

also In re D.V., 480 S.W.3d 591, 603 (Tex. App.—El Paso 2015, no pet.).

             8.    The acts or omissions of the parent that may indicate
                   the parent-child relationship is not a proper one

             9.    Any excuse for the acts or omissions of the parent

      Finally, we consider the eighth and ninth Holley factors together. These

factors consider acts or omissions of the parent that indicate the parent-child

relationship is improper, as well as any excuses for the behavior. Mother and Father

admitted they were in a physically abusive relationship before and after the

children’s removal. The evidence also showed Mother sexually abused the children

and failed to intervene when Father physically and sexually abused the children.

Mother’s own testimony indicated a refusal to believe C.J.P. was suicidal. She also

accused O.R.P. of making up her allegations of sexual abuse. Mother also blamed

Father and Mock for causing the altercation that precipitated the children’s removal

even though Mother was the only person arrested and charged.

      Given the extent of Mother’s acts or omissions and her failure to recognize

her conduct was detrimental to the children, we conclude these two factors weigh in

favor of termination of parental rights. See In re D.W., 445 S.W.3d 913, 932 (Tex.

App.—Dallas 2014, pet. denied); see also In re V.V., 349 S.W.3d 548, 556 (Tex.
                                       –36–
App.—Houston [1st Dist.] 2010, pet. denied) (“Texas courts routinely consider

evidence of parent-on-parent physical abuse in termination cases without

specifically requiring evidence that the conduct resulted in a criminal conviction.”);

In re A.M., 385 S.W.3d 74, 82–83 (Tex. App.—Waco 2012, pet. denied) (evidence

of mother's history of neglecting and endangering children by exposing them to

domestic violence supports finding termination was in each child's best interest).

       D.     Summary of factors and conclusion

       Based on the record evidence, when viewed in the light most favorable to the

ruling and as a whole, we conclude that a reasonable trier of fact could have formed

a firm belief or conviction that termination of Mother’s parental rights is in the

children’s best interest and therefore hold the evidence is both legally and factually

sufficient to support the trial court’s best interest findings as to both parents under

section 161.001(b)(2). We overrule Mother’s sole appellate issue.

                                    CONCLUSION

       The trial court retained jurisdiction over the case and parties when it rendered

the termination order therefore the order is not void. Further, we conclude the

evidence supports the trial court’s determination that termination of Mother’s

parental rights is in the children’s best interest.




                                          –37–
         Accordingly, we overrule Father and Mother’s appellate issues and affirm the

trial court’s termination of Father and Mother’s parental rights to C.J.P., O.R.P., and

B.H.P.




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE


220233F.P05




                                         –38–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF C.J.P.,                     On Appeal from the 305th Judicial
O.R.P., B.H.P., CHILDREN,                      District Court, Dallas County, Texas
                                               Trial Court Cause No. JC-19-01286-
No. 05-22-00233-CV           V.                X.
                                               Opinion delivered by Justice Partida-
                                               Kipness. Justices Reichek and
                                               Goldstein participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee recover its costs of this appeal from
appellants jointly and severally.


Judgment entered this 14th day of October 2022.




                                        –39–